DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/20/2020 are accepted by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
uses phrases which can be implied, such as, “are disclosed” (see line 1).  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6476391 B1) in view of Inkyu ("DeepFruits: A Fruit Detection System Using Deep Neural Networks," Sensors, August 2016).
Regarding claims 1 and 22, Zhang discloses an image converter to convert an  infrared light first image to form a visible light image (abstract claim 1 Zhang specifically discloses “The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects, Reduce the weight of the helmet components (including camera head and combiner) to less than 0.5 pounds, View simultaneously An infrared imaging system including apparatus for mounting on a helmet comprising: an infrared camera head mounted on said helmet for converting infrared light images into electronic signals; a display unit mounted on said helmet for converting electronic signals into visible light images”); and update a coefficient of the image converter based on a difference (abstract figure 7 claim 1 Zhang specifically discloses “Course Pixel Offset Correction--After the amplifier 715, there is a course offset subtraction in circuit 720 to reduce the magnitude of the offsets. To do this, offset magnitudes for each pixel are measured, stored in memory and subtracted in real-time from the video signal. A gain normalization stage in circuit 730 is used to eliminate the gain non-uniformity. The stage multiplies the video by a stored correction coefficient. The response of each pixel to a uniform temperature source is measured, an average response for the array is determined and a correction coefficient is calculated for every pixel. This value is stored in memory and used to correct the non-uniformity in real-time.”); an object recognizer to recognize an object in a first visible light image (abstract claim 1 Zhang specifically discloses “The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects, Reduce the weight of the helmet components (including camera head and combiner) to less than 0.5 pounds, View simultaneously visible and invisible surroundings without hindering operations”). Zhang also discloses “Chopper--The IR radiation signal from flames and human beings must be converted to an AC signal to increase the signal to noise ratio (S/N). Current choppers are opaque chopper made of thin metal or plastic and have an open spiral pattern. The detector views the scene through the cut-out and views the chopper itself during the closed mode, therefore the detector can generate a signal that represents the difference in temperature between the apparent chopper temperature and the scene temperature during one video field time period (60 Hz).” )

    PNG
    media_image1.png
    338
    525
    media_image1.png
    Greyscale

Zhang doesn’t specifically disclose a near infrared light camera to capture the near infrared light first image. Inkyu discloses a near infrared light camera to capture the near infrared light first image (abstract Inkyu specifically discloses “We adapt this model, through transfer learning, for the task of fruit detection using imagery obtained from two modalities: colour (RGB) and Near-Infrared (NIR). Early and late fusion methods are explored for combining the multi-modal (RGB and NIR) information. This leads to a novel multi-modal Faster R-CNN model”). Zhang and Inkyu are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Zhang a NIR camera disclosed by Inkyu. The suggestion/motivation for doing so would have been to improve accuracy (Inkyu abstract). Before the effective filing date of the claimed invention, it would have been 
    PNG
    media_image2.png
    295
    573
    media_image2.png
    Greyscale

See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 2 and 23, Zhang and Inkyu disclose claims 1 and 22, Inkyu discloses a near infrared light camera to capture the near infrared light first image (abstract Inkyu specifically discloses “We adapt this model, through transfer learning, for the task of fruit detection using imagery obtained from two modalities: colour (RGB) and Near-Infrared (NIR). Early and late fusion methods are explored for combining the multi-modal (RGB and NIR) information. This leads to a novel multi-modal Faster R-CNN model”). 
Regarding claims 3 and 24, Zhang and Inkyu disclose claims 1 and 22. Inkyu discloses a visible light camera to capture a second visible light image, wherein the object recognizer is to recognize an object in the second visible light image (section 2-3 Inhyu specifically discloses “They used a six band multi-spectral camera and used a range of features, including the raw multispectral data, normalised difference indices, as well as entropy-based texture features” … “Input images are obtained from a multi-spectral camera, the JAI AD-130GE, and a Microsoft Kinect 2” …” Three different cameras are used; a JAI multi-spectral camera, Kinect 2 (RGB only) and a mobile phone camera.” … “Firstly, Figure 12 shows sweet pepper detection results for a test image pair (registered RGB and NIR images) that were recorded with the same camera setup (JAI) at the same site at night-time, where the training dataset was collected. There are noticeable FN (missing) in the NIR test image. Figure 13 displays the results of images captured by a different camera (Kinect 2) at a different commercial farm sites during the day time. We can only conduct experiments over RGB images in this experiment, because it is a challenge to register RGB and NIR images obtained from a Kinect 2 due to differences in resolution and visual appearances”).
Regarding claims 4 and 25, Zhang and Inkyu disclose claims 1 and 22, Zhang also discloses image converter includes a first neural network, and the object recognizer includes a second neural network (abstract Zhang specifically disclose “Neural Network Image Colorization and Recognition to dramatically enhance the system performance and reduce the weight and cost” … “A neural network on a chip 36 is used to automatically detect and recognize humans, flames, and objects”).
Regarding claims 5 and 26, Zhang and Inkyu disclose claims 4 and 25, Inkyu discloses a deep convolutional neural network based on an encoder - generator model (abstract Inkyu specifically discloses “This paper presents a novel approach to fruit detection using deep convolutional neural networks. The aim is to build an accurate, fast and reliable fruit detection system, which is a vital element of an autonomous agricultural robotic platform; it is a key element for fruit yield estimation and automated harvesting.”). See also Applicant Admitted Prior Art (AAPA) page 7 paragraph [0025] “FIG. 5 is a diagram of an example machine learning engine in the form of a deep convolutional neural network 500 that can be trained to recognize objects in images, and convert RGB images to NIR images, and vice versa. In the illustrated example of FIG. 5, the example neural network 500 is implemented using a conventional encoder--generator deep convolutional neural network architecture, however, other neural network models, architectures, etc. may be used. The example encoder--generator 
Regarding claims 6 and 17, Zhang discloses converting, with a first machine learning engine, a first image having a first format to form a second image having a second format (abstract Zhang specifically discloses “The system according to the invention uses cutting edge technologies such as Uncooled Staring Focal Plane detector Array, Hot Pressed Polycrystal Objective Lens, Helmet Mounted Display Using Transparent Image Combiner, and Neural Network Image Colorization and Recognition to dramatically enhance the system performance and reduce the weight and cost. The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects, Reduce the weight of the helmet components (including camera head and combiner) to less than 0.5 pounds, View simultaneously visible and invisible surroundings without hindering operations”); recognizing an object in the second image (abstract Zhang specifically discloses “The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects,”); a difference between the object recognized in the second image and an object associated with the first image (Zhang discloses “Chopper--The IR radiation signal from flames and human beings must be converted to an AC signal to increase the signal to noise ratio (S/N). Current choppers are opaque chopper made of thin metal or plastic and have an open spiral pattern. The detector views the scene through the cut-out and views the chopper itself during the closed mode, therefore the detector can generate a signal that represents the difference in temperature between the apparent chopper temperature and the scene temperature during one video field time period (60 Hz).”) Zhang doesn’t specifically updating, or adapting, the model parameters using the new data. In practice, this involves initializing a new classification layer and updating all of the layers, for both the region proposal and classification network.”). Zhang and Inkyu are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Zhang the updating disclosed by Inkyu. The suggestion/motivation for doing so would have been to fine-tuning the system (Inkyu section 3.3). See also KSR above.
Regarding claims 7 and 18, Zhang and Inkyu disclose claims 6 and 17, Zhang also discloses converting, with the first machine learning engine, a first plurality of images for training object recognition to form a second plurality of images for object recognition training, the first plurality of images having the first format, the second plurality of images having the second format (abstract Zhang specifically discloses “The system according to the invention uses cutting edge technologies such as Uncooled Staring Focal Plane detector Array, Hot Pressed Polycrystal Objective Lens, Helmet Mounted Display Using Transparent Image Combiner, and Neural Network Image Colorization and Recognition to dramatically enhance the system performance and reduce the weight and cost. The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects, Reduce the weight of the helmet camera head and combiner) to less than 0.5 pounds, View simultaneously visible and invisible surroundings without hindering operations”). Inkyu also discloses training an object recognizer using the second plurality images (section 3.3 Table 1 Inkyu discloses “Table 1 shows the number of training images used by CRF and Faster R-CNN only for the performance evaluation. We can only use a relatively small number of images due to the limited pixel-wise image annotation datasets from [4]. For a fair comparison, the same training and testing images are utilised, and the experimental results are presented in Section 4.2. We also conduct further experiments by increasing the number of classes and training images to detect another fruit and to demonstrate its generalisation”.)
Regarding claims 8 and 19, Zhang and Inkyu disclose claims 6 and 17, and Inkyu also discloses a deep convolutional neural network (abstract Inkyu discloses “This paper presents a novel approach to fruit detection using deep convolutional neural networks.”)
Regarding claims 9 and 20, Zhang and Inkyu disclose claims 6 and 17, Zhang also discloses a processing the second image with a second machine learning engine (abstract Zhang specifically discloses “The system according to the invention uses cutting edge technologies such as Uncooled Staring Focal Plane detector Array, Hot Pressed Polycrystal Objective Lens, Helmet Mounted Display Using Transparent Image Combiner, and Neural Network Image Colorization and Recognition to dramatically enhance the system performance and reduce the weight and cost. The helmet mounted infrared imaging system can: Detect and recognize flames, humans and other objects, Reduce the weight of the helmet components (including camera head and combiner) to visible and invisible surroundings without hindering operations”). Inkyu also discloses a processing the second image with a second machine learning engine (abstract Inkyu discloses “This paper presents a novel approach to fruit detection using deep convolutional neural networks.”)
Regarding claim 10, Zhang and Inkyu disclose claim 9, Inkyu also discloses updating the second machine learning engine based on the difference (section 3-3 Inkyu specifically discloses “The data that we have are multi-modal, colour (RGB) and NIR in nature, and so, we fine-tune (adapt) the Faster R-CNN for each modality independently. Fine-tuning consists of updating, or adapting, the model parameters using the new data. In practice, this involves initializing a new classification layer and updating all of the layers, for both the region proposal and classification network.”).
Regarding claims 11 and 21, Zhang and Inkyu disclose claims 9 and 17, and Inkyu also discloses a publicly-available object recognizer (section 3.2 “such as AlexNet [17], ZF [33] and GoogLeNet [34].”)
Regarding claim 12, Zhang and Inkyu disclose claim 9, Inkyu also discloses a deep convolutional neural network (abstract Inkyu discloses “This paper presents a novel approach to fruit detection using deep convolutional neural networks.”)
Regarding claim 13, Zhang and Inkyu disclose claim 9, Inkyu also discloses the GoogLeNet network (section 3.2 “such as AlexNet [17], ZF [33] and GoogLeNet [34].”)
Regarding claim 14, Zhang and Inkyu disclose claim 6, Inkyu also discloses the first image is a near infrared (NIR) image, and the second image is a visible light image (abstract Inkyu discloses “We adapt this model, through transfer learning, for the task of fruit detection using imagery obtained from two modalities: colour (RGB) and Near-Infrared (NIR). Early and late fusion methods are explored for combining the multi-modal (RGB and NIR) information. This leads to a novel multi-modal Faster R-CNN model”)
Regarding claim 15, Zhang and Inkyu disclose claim 6, Inkyu also first image a red, green and blue (RGB) color model  (abstract Inkyu discloses “We adapt this model, through transfer learning, for the task of fruit detection using imagery obtained from two modalities: colour (RGB) and Near-Infrared (NIR). Early and late fusion methods are explored for combining the multi-modal (RGB and NIR) information. This leads to a novel multi-modal Faster R-CNN model”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ioffe (US 20170132512 A1) discloses regularizing machine learning models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636